Citation Nr: 0944392	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  00-18 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD), prior to 
June 9, 2000.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD, from June 9, 2000, to June 4, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from March 1967 to October 1970, to include periods of combat 
service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Reno, Nevada, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD and assigned a 10 percent evaluation 
effective from September 26, 1991, the date of receipt of the 
claim.  The Veteran disagreed with the assigned evaluation.

In a January 2001 decision by a hearing officer at the RO, a 
higher, 30 percent evaluation for PTSD was assigned effective 
September 26, 1991.  Subsequently, a Decision Review Officer 
at the RO awarded an increased, 50 percent evaluation for 
PTSD effective April 2, 2001.

When the question of evaluation for PTSD was previously 
before the Board in August 2004, the matters were remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  In December 2006, the Board 
again considered the assigned evaluations for PTSD.  A rating 
in excess of 30 percent prior to April 2, 2001, was denied, 
as was a rating in excess of 50 percent from April 2, 2001, 
to June 3, 2003.  The Board granted a total (100 percent) 
schedular evaluation for PTSD effective June 4, 2003.

The Veteran appealed the denials of increased evaluations to 
the Court of Appeals for Veterans Claims (Court).  In a 
December 2008 decision, the Court vacated the December 2006 
Board decision to the extent it denied entitlement to a 
rating in excess of 30 percent prior to April 2, 2001, and 
denied entitlement to a rating in excess of 50 percent from 
April 2, 2001, to June 3, 2003.  The Court found that the 
Board had failed to provide adequate reasons and bases for 
its decisions.  Specifically, the Board did not sufficiently 
discuss lay statements or treatment records, to include 
Global Assessment of Functioning (GAF) scores.  The issues 
were remanded to the Board for further consideration, and are 
the sole issues remaining on appeal.  The grant of a 
schedular 100 percent disability effective June 4, 2003, was 
undisturbed.

The Veteran and his wife testified before a Veterans Law 
Judge at a hearing held at the RO in January 2004.  A 
transcript of that hearing is of record.  The Judge who 
presided at the hearing is no longer available to participate 
in the adjudication of the claim, and so the Veteran was 
offered the opportunity to have a new hearing before a 
Veterans Law Judge who could then  make the final 
determination on the claims.  In June 2009 correspondence, 
the Veteran notified the Board that he did not want a new 
hearing, and that a decision could be made on the record.

The issues listed above have been recharacterized to comport 
with the evidence of record.

In light of the decision below, an inferred claim of 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU) prior to June 4, 2003, is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to June 9, 2000, PTSD caused no more than definite 
impairment in relationships and occupational capacity; there 
was occasional decrease in occupational function, but overall 
the Veteran was able to function satisfactorily socially and 
occupationally.

2.  From June 9, 2000, to June 4, 2003, PTSD caused severe 
impairment of relationships and occupational capacity, with 
deficiencies in most areas; total impairment was not shown in 
any sphere.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD prior to June 9, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.132, Code 9411 (1996); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.130, Code 9411 (2009).

2.  The criteria for an evaluation of 70 percent, but no 
higher, for PTSD from June 9, 2000, to June 2, 2003, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.132, Code 9411 (1996); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

This appeal arises from the Veteran's disagreement with the 
initial assignment of an evaluation following the grant of 
service connection for PTSD.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  No additional 
discussion of the duty to notify is therefore required.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice he was supplied.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained all available VA treatment records, provided 
repeated VA examinations, and afforded the appellant the 
opportunity to give testimony before the Board.  The 
appellant has submitted statements from family, co-workers, 
and his former employer.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Evidence

The Veteran sought counseling from the Reno, Nevada, Vet 
Center from May 1990 to April 1992.  He reported feeling 
angry an irritable, and stated that he was having "lots of 
thoughts of service."  Counselors helped the Veteran 
assemble documents in support of a claim for benefits.  In 
November 1990, the Veteran asked about ongoing counseling due 
to increased anxiety.  Records do not show that the Veteran 
actually enrolled.  In April 1992, the Veteran reported to 
the Vet Center that he had moved out of the area.  He was 
playing full time with a rock band in Las Vegas, and was 
"generally doing good."

At the time of the September 1991 claim for benefits, the 
Veteran stated that his combat experiences in Vietnam "still 
haunted" him.  He reported flashbacks and nightmares, as 
well as sleeplessness.  He stated that he was preoccupied 
with his wartime experiences, and at times this caused 
disruption of his life.

In November 1991, a VA general examination was conducted.  
The Veteran complained of being nervous, anxious, and unable 
to relax since returning from Vietnam.  He reported insomnia, 
nightmares, and flashbacks which woke him at night in a 
sweat..  He would get angry and agitated.  He cried a lot.  A 
chronic nervous condition, rule out PTSD, was diagnosed, and 
a psychiatry consult was recommended.

At that consultation, the Veteran reported treatment for 
depression in 1976 and again in 1987.  He stated that he  
took no prescribed medications, but used marijuana and 
alcohol to deal with his problems.  He had also been addicted 
to heroin at one time.  He was currently unemployed, but in 
the past had worked as a musician and in construction.  The 
Veteran described a heightened startle response, particularly 
to helicopters.  He had brief flashbacks, and reported 
nightmares once a week.  He had difficulty sleeping.  His 
depression was intermittent, and he felt he could become 
violent, though he reported no incidents.  The Veteran was 
angry over his "betrayal" upon returning from Vietnam, and 
felt guilt over his actions there.  He had never been 
married, though he had two children he kept in touch with.  
He stated he had difficulty making commitments.  

On interview, the Veteran was reasonably dressed and groomed.  
He was alert and oriented.  Thought processes and speech were 
normal.  His mood was somewhat subdued and depressed.  Memory 
was intact, as was the ability to concentrate.  He denied 
hallucinations or delusions.  The examiner observed that the 
Veteran "apparently has difficulty getting along in social 
situations and has not been able to make very much progress 
in his chosen field of endeavor."

The Veteran testified at an October 1992 hearing at the RO, 
before a local hearing officer.  He reported that he first 
sought help for PTSD in 1990, after he slapped one of his 
children out of anger.  He was not currently in treatment 
with VA, although he stated he saw a counselor at the Vet 
Center in Reno.  He felt he had improved since 1990.  

VA treatment records from October 1993 to June 1994 reveal no 
treatment for or diagnosis of PTSD or any other psychiatric 
complaints.  The sole notation related to his mental health 
was a finding that the Veteran was alert and oriented at the 
time he gave consent to minor surgery to remove lipomas in 
May 1994.

In a September 1999 statement, the Veteran's wife reported 
that the Veteran had sudden mood swings.  He would see 
something on TV about the war, and become angry and tense.  
He would get very depressed and complain about how people who 
served were treated on their return.  He complained of 
feeling alone and not fitting in.  He had nightmares and had 
thrown her from the bed when waking.  He was startled easily.

At a November 1999 VA psychiatric examination, the Veteran 
reported that he was very angry on his return from Vietnam.  
He considered himself quick tempered, and is easily 
irritated.  Although he had not spoken about Vietnam for 15 
years after his return, he had recently become extremely 
preoccupied with talking about it.  He had a startle 
reaction, particularly to helicopters.  He was having 
nightmares about once a month, but this had recently 
diminished.  The Veteran denied mood swings or depression, 
but did endorse difficulty sleeping.  He would get drunk 
three times a week to help him sleep.  The Veteran was 
working as a musician and manager of a music store.  On 
interview, the Veteran was pleasant and cooperative.  He 
denied hallucinations or delusions, and did not demonstrate 
any memory impairment.  Affect and mood were appropriate.  A 
GAF score of 61 was assigned for "mild" PTSD.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994). 

A GAF score from 21 to 30 is defined as behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communications or judgment or inability 
to function in almost all areas.  A GAF score from 31 to 40 
is defined as some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood. Included in this definition is that a person is unable 
to work. 

A GAF score from 41 to 50 is defined as serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  Included in this definition is that a person is 
unable to keep a job.  A GAF score from 51 to 60 represents 
moderate symptoms, or moderate difficulty in social or 
occupational functioning.  A GAF score from 61 to 70 
represents some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score from 71 to 80 
represents a condition in which if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors; or no more than slight impairment in social, 
occupational, or school functioning.

A co-worker, Mr. MLF, stated in October 2000 that the Veteran 
would become "a much darker and isolated individual" when 
Asian customers came into the music store or after seeing 
coverage of the Gulf War.  He had observed the Veteran in a 
"cold sweat" at times.

The RO requested VA treatment records from June 1994 forward; 
the VA medical center was able to produce records from June 
2000 on.  At an October 2000 hearing at the RO, the Veteran 
stated that he was not receiving ongoing treatment.

On June 9, 2000, the Veteran underwent an initial screening 
for mental health treatment at VA.  He reported that he was 
not taking any medication for PTSD; alcohol and marijuana had 
been used in the past to self-medicate.  He was leery of 
using medications in light of his drug history.  He was 
working as a musician and a music store manager; he stated 
that that was the "only job [he'd] ever held for a long 
time."  In the past, he had trouble holding down jobs.  He 
had worked in the music store for 10 years; his boss was very 
supportive.  He was not too active as a musician because he 
had gained a reputation as difficult to work with.  He was 
easily angered by other musicians, who he described as mostly 
"draft resisters" who'd gone to Canada to avoid serving in 
Vietnam.  He had beaten up several people, and Asians 
bothered him.  He also had problems at home with his family.  
He had spent the night in jail after a fight with his 
daughter; she had thrown his medals.  The examiner noted that 
the Veteran's speech was "extremely tangential, often with 
even his first answer off-topic."  A GAF of 37 was assigned.  
The doctor stated that the Veteran was able to work, but was 
underemployed.

The Veteran again testified before a local hearing officer in 
October 2000.  He reported having difficulty holding jobs 
long term.  He held his current job because his boss and co-
workers were understanding.  They called him "Raging Ralph" 
because of his short temper.  He had a history of physical 
altercations.  He did not socialize much; his wife came from 
a military family, so she was understanding.  He often felt 
down.  He felt at times like committing suicide, but would 
rather die for a cause than throw away his life.  

VA treatment records dated in December 2000 reveal that the 
Veteran was having more problems with his oldest 
stepdaughter.  He had been having more nightmares after 
attending a reunion of servicemen.  He had also gone back to 
Vietnam on vacation.  Medication was prescribed to help with 
sleep.

A VA PTSD review examination was conducted in December 2000 
by the same examiner who had seen the Veteran in November 
1999.  The Veteran stated that he wished to be re-evaluated 
because he had not had "the chance to open up and tell how 
he is really feeling."  He thought the examiner was Asian, 
and was distrustful and therefore not forthright at the prior 
examination.  The Veteran reported working as a music store 
manager and occasional musician.  He stated that over the 
prior year, he had gotten worse.  He described confusion and 
continued nightmares, twice a week.  He woke up sweating at 
times, and his wife reported that his sleep was restless.  He 
was hypervigilant, with heightened startle reaction.  He 
would cry at times, for no apparent reason.  He denied any 
suicidal ideation.  The veteran reported having anger 
problems, and stated that he had a reputation as being hard 
to get along with in the music world.  He would get into 
fights.  The Veteran was married, with two stepchildren; he 
had difficulty getting along with the older girl.  There was 
no evidence of memory impairment, and the Veteran denied 
hallucinations or delusions.  He became animated when talking 
about a recent trip back to Vietnam.  Affect and mood were 
appropriate.  A GAF score of 55, denoting moderate impairment 
of social and industrial functioning, was assigned.

Several co-workers reported in March 2001 that they had 
observed the Veteran become uncomfortable when dealing with 
Asian customers.  The Veteran also told numerous stories 
about Vietnam "with anyone that will listen."

Mr. JV, the Veteran's employer, also submitted a statement 
regarding the his behavior and demeanor at work.  The Veteran 
was hired at the music store as a salesman in October 1992.  
During the interview, the veteran had, unsolicited, 
repeatedly stated that he served in Vietnam.  The Veteran 
became a trusted and valued employee over the years, and was 
given responsibility to open and close the store.  Mr. JV 
described him as one of his best employees.  He did, however, 
report some concerns.  He spoke about Vietnam to everyone.  
He did not deal well with Asian customers.  The Veteran would 
get very close, and spoke slowly and loudly.  He would drop 
verbs and adjectives, and overall appeared aggressive.  Other 
sales people have had to intervene at times.  Co-workers 
called him "Ragin' Ralph."  After a trip back to Vietnam, 
Mr. JV reported that seemed more troubled.  He had mood 
swings, and was depressed more frequently.  While in some 
ways the Veteran had grown but taking on more responsibility 
and leadership roles at work, he also had more problems.  He 
would have trouble remembering how to do tasks he had 
performed numerous times before, such as filling out 
invoices.  He would have lapses in concentration, and he was 
late more often.

At an April 2001 VA treatment appointment, the Veteran 
indicated that his medication for hepatitis was affecting his 
PTSD by exacerbating depression and mood swings.  He stated 
he continued to work, but was "really struggling."  He 
would like to quit, but "the store is so dependent" on him.  
He was having more nightmares about Vietnam.  A GAF score of 
34 was assigned, and the doctor specified that this 
corresponded to "major impairment in several areas" or 
"some impairment in reality testing."  In June 2002, the 
Veteran reported that he was having a lot of trouble 
sleeping.  He would wake every half hour or so.  He continued 
to work, but had cut back to four days a week.  He was having 
a hard time making logical decisions, and his temper was 
getting away from him.  The business had just been sold, and 
his new boss had focused on him immediately.  He was yelling 
at everyone, and many days he had to leave work.  He just 
goes home and locks himself in a room alone.  He anticipated 
retiring in September.  A GAF of 33 was assigned, based on 
the shift to part-time work, irritability, alienation, and 
daily PTSD symptoms.

The Veteran's wife and stepdaughters submitted statements in 
October 2003.  They reported that the Veteran had mood swings 
and anger management problems.  He liked to be in control, 
and would issue orders instead of asking for things.  He did 
not like to go out or be in crowds, and almost anything could 
irritate him.  

At a June 4, 2003 VA treatment appointment, the Veteran 
reported that he had not worked for pay for a year.  He did 
not feel he could work.  He did not trust himself around 
people, and was afraid he would hurt someone.  He was 
"explosive."  He did not play music any longer because 
people irritated him.  He had not physically assaulted anyone 
for several years, however.  He was in conflict with family 
members, which he blamed on his own irritability.  He had 
trouble sleeping, and was avoiding anything that reminded him 
of the war.  The Veteran's speech was pressured, and he had 
trouble concentrating when asked questions.  A GAF of 24 was 
assigned.  The doctor opined that the veteran was not able to 
work due to PTSD symptoms.

III.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Two stages of evaluation 
are at issue here.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The evaluation criteria applicable to the Veteran's 
disability have been amended during the pendency of the 
appeal.  If a law or regulation changes during the course of 
an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); see 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The 
amendments to the rating criteria for mental disorders 
established the effective date of application but did not 
provide for retroactive application.  Thus, the amendments 
may be applied as of, but not prior to, November 7, 1996.  
The older criteria may be applied throughout the appellate 
period.

Prior to November 7, 1996, the Rating Schedule provided that 
a 30 percent evaluation required definite impairment in the 
ability to establish or maintain effective or wholesome 
relationships with people, and psychoneurotic symptoms 
resulting in such reduction in flexibility, efficiency, and 
reliability levels as to produce definite social impairment.

A 50 percent evaluation required considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and psychoneurotic symptoms that 
resulted in such reduction in reliability, flexibility, and 
efficiency levels as to produce considerable industrial 
impairment.

A 70 percent evaluation required severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.

A 100 percent evaluation required virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132, 
Code 9411 (1996).  A 100 percent evaluation may be assigned 
under the above rating criteria as long as the veteran meets 
one of three listed criteria: total isolation; gross 
repudiation of reality; or unemployability.  See 38 C.F.R. 
§ 4.132, Code 9411 (1996); Johnson v. Brown, 7 Vet. App. 95, 
96 (1994).

Under the current regulations, in effect after November 7, 
1996, a 30 percent evaluation is warranted where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, Code 9411 
(2006).

A.  Evaluation prior to June 9, 2000

Prior to June 9, 2000, the Veteran was working steadily as a 
salesman in a music store and on occasion as a musician.  
Prior to 1990, the Veteran reported, and the evidence of 
record demonstrates, that he sought no treatment for PTSD or 
other psychiatric problems.  Despite reports in late 1991 
that he was anxious, depressed, angry, and was having trouble 
sleeping, the Veteran stated he was "generally doing good" 
in April 1992 and was able to obtain employment in later that 
year, employment he maintained for a decade.  His employer 
describes a good, reliable, and trusted employee, despite 
some quirks and occasional rough spots, as when dealing with 
Asian customers.  He was able to use his military experiences 
to relate to other customers, however, and statements form 
his co-workers indicate he was well liked and respected.  A 
GAF score of 61 was assigned by a VA examiner in November 
1999, denoting some mild symptoms and difficulty in social or 
occupational settings, but overall functioning well.  During 
this time period, the Veteran met and married his current 
wife.  While he did have mood swings and intermittent 
depression, triggered by various things, such disturbances 
were intermittent.  The Veteran demonstrated no more than 
definite industrial and social impairment during this period, 
with occasional periods of decreased functional capacity.  
Overall, prior to June 9, 2000, the Veteran coped well with 
his PTSD symptoms and functioned effectively in social and 
occupational spheres.  The preponderance of the evidence is 
against assignment of an increased rating for PTSD prior to 
June 9, 2000.

B.  Evaluation from June 9, 2000, to June 4, 2003

A marked worsening of PTSD symptoms is shown as of June 9, 
2000.  VA records on that date reflect the Veteran's first 
entry into regular VA mental health treatment.  While the 
described anger problems were consistent with those reported 
prior to June 2000, the VA doctor on June 9 first noted very 
tangential speech and thought processes.  Further, the 
Veteran reported a specific incident of physical violence, 
against his stepdaughter.  A GAF score of 37 denotes a 
substantial decrease in the Veteran's functional capacity 
from November 1999.  Treatment records reflect increasing 
problems dealing with the stresses of his work environment, 
and GAF scores progressively reduced, reaching a low of 24 in 
June 2003.  The Veteran had to stop working during this 
period due to anger and irritability issues.  He was yelling 
a lot.  His employer noted that the Veteran had begun having 
more difficulty with work tasks, and his family reported mood 
swings and control issues.  Although the December 2000 VA 
examination report presents a far brighter picture of the 
Veteran's functional capacity during that time, the report is 
outweighed by the reports of ongoing treatment and the 
competent lay statements regarding the Veteran's daily 
behavior.  The preponderance of the evidence shows that an 
increased, 70 percent evaluation for PTSD is warranted from 
June 9, 2000, to June 4, 2003.

During this period, the evidence does not support a finding 
that the Veteran was totally disabled due to PTSD.  There are 
no reports of impaired reality testing, hallucinations, or 
delusions, and the Veteran was able to work for a large 
portion of this period.  He reported extensive interactions 
with other veterans socially as part of his therapy, and 
despite some problems, he remained married and active in the 
lives of his children.  



C.  Extraschedular Evaluations

Assignment of an extraschedular evaluation has been 
considered for both staged evaluation periods at issue here.  
The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See  
Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating 
criteria, both before and after November 1996 contemplate 
exactly the symptoms and impairments reported by the Veteran 
in connection with his claim for increase.  The Schedule 
allows for still higher levels of disability than those 
assigned, and hence the Schedule is adequate.  Further 
discussion of extraschedular evaluation is not required.


ORDER

An initial evaluation in excess of 30 percent for PTSD, prior 
to June 9, 2000, is denied.

An increased initial evaluation of 70 percent for PTSD, from 
June 9, 2000, to June 4, 2003, is granted, subject to the 
laws and regulations governing payment of monetary benefits.

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


